Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4473246, McDowell.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses a seal (30, 32) comprising a first and a second coaxial sleeve disposed one around the other while being retained relative to each other, each sleeve being formed by a strip wound on itself whose ends are configured to cooperate together via a sealing arrangement allowing a reduction in a diameter of the sleeve, the sealing arrangements of the two sleeves being angularly offset, and at least one of the first and second sleeves comprising at least one squeezing lug (42), under which one edge on the other one of the first and second sleeves is squeezed.
In regards to claim 2, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the first and second sleeves are formed in different materials.
In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the strip forming the first sleeve is formed in a mica–based material and the strip forming the second sleeve is in metal.
In regards to claim 4, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the strip forming at least one of the first and second sleeves naturally tends to unwind and is maintained wound by the other sleeve.
In regards to claim 5, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the sealing arrangement of at least one of the first and second sleeves comprises a male/female engagement configuration.
	In regards to claim 15, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses a tube clamping assembly, comprising a collar, a seal and a tube, the collar comprising a belt able to be clamped by reduction of a diameter thereof, the seal being disposed inside the belt while being retained axially relative to the collar, the tube (36, 38) comprising an end inserted in an annular space arranged between the seal and the belt.
	In regards to claim 16, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses the seal comprises a first and a second coaxial sleeve disposed one around the other while being retained relative to each other, each sleeve being formed by a strip wound on itself whose ends are configured to cooperate together via a sealing arrangement allowing a reduction in the diameter of the sleeve, the sealing arrangements of the two sleeves being angularly offset.
In regards to claim 17, in Figures 1-2 and paragraphs detailing said figures, McDowell discloses one of the elements comprising the collar and the seal comprises at least one spacer saving the annular space between the seal and the belt.
Allowable Subject Matter
Claims 6, 7 and 9-14 are allowed.
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant argues that McDowell grounding strip (42) is a separate element, which is not comprised by either of the metal sleeve element (30) or the elastomeric sleeve element (32), as is required by amended claim 1. The Examiner disagrees. Applicant’s claim language does not exclude that McDowell grounding strip (42) being a separate element, which is comprised by either of the metal sleeve element (30) or the elastomeric sleeve element (32), as is required by amended claim 1. Note, “comprising” is synonymous with “including”.—H.K. Porter Co., Inc. v. Gates Rubber Co. (DC Colo) 187 USPQ 692.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679